EXHIBIT 32.1NOVA STAR INNOVATIONS, INC.CERTIFICATION OF PERIODIC REPORTPursuant to Section 906 of the Sarbanes-Oxley Act of 200218 U.S.C. Section 1350The undersigned executive officer of Nova Star Innovations, Inc. certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: a. the quarterly report on Form 10-Q of Nova Star Innovations, Inc. for the quarter ended March 31, 2016 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; andb. the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Nova Star Innovations, Inc Date: May 12, 2016By:/s/ Mark S. ClaytonMark S. ClaytonPrincipal Executive OfficerPrincipal Financial Officer
